President.
If there be a wilful misrepresentation, or concealment of any material circumstance, this is a fraud, and damages must be given, proportioned to the consequences of the buyer’s confidence in the assertion of the seller.
If, though there be no wilful misrepresentation or concealment, there be an undertaking, at the time of the sale, that the property sold is such, as, in a material circumstance, it turns out not to be, damages must be given.
But we would impress it strongly on you, that a presumption of great force arises from the writing, that Work took on himself all risks, except that of the dam breaking in three years, by reason of a bad foundation ; and, for that risk, has measured his damages, and settled the mode of compensation.
Note.—This case had been tried at the preceding term, and a verdict found for the plaintiff : but the jury said, they could not ascertain the damages. At the subsequent term, there was a motion for a new trial, which, without any interference of the court, was ended by a compromise.
The jury found a verdict for the plaintiff for 312l. 10s.